Citation Nr: 1102232	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation higher than 20 percent for diabetes 
mellitus type II from December 18, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2009, the Board remanded the listed issue for 
additional development.  The case has since returned to the 
Board.  On review, the remand directives have been sufficiently 
complied with.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an eye condition, as secondary to service-
connected diabetes, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  (See June 2010 VA eye examination 
indicating that early bilateral nuclear scelerotic cataracts are 
at least as likely as not due to or a result of diabetes.)  The 
issue is referred to the AOJ for the appropriate action.  


FINDINGS OF FACT

For the period since December 18, 2003, the Veteran's service-
connected diabetes does not require insulin, restricted diet, and 
regulation of activities.  


CONCLUSION OF LAW

For the period since December 18, 2003, the criteria for an 
evaluation greater than 20 percent for diabetes are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2004, the RO notified the Veteran of the information 
and evidence needed to substantiate and complete a claim of 
entitlement to service connection, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  This letter did not specifically 
address the claim for diabetes; regardless, as service 
connection, an initial rating, and an effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  The Veteran was provided information on several 
occasions of how disability ratings and effective dates are 
determined.  The claim was most recently readjudicated in the 
September 2010 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran.  The claims 
file contains VA treatment records and private medical records.  
The Board notes that the Veteran is apparently in receipt of 
disability benefits from the Social Security Administration and 
that these records have not been obtained.  The Veteran, however, 
has not identified these records as relevant and on VA 
examination in May 2010, indicated that he was receiving these 
benefits due to his back disability.  Thus, the Board declines to 
remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (VA has an obligation to secure Social Security 
Administration records only if there is a reasonable possibility 
that the records would help to substantiate the Veteran's claim).

The Veteran was provided VA examinations to assess the severity 
of his service-connected diabetes in March 2004 and May 2010.  
The examinations appear adequate for rating purposes and 
additional examination is not required.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  



Analysis

In June 2004, the RO granted entitlement to service connection 
for diabetes and assigned a 20 percent evaluation effective 
December 18, 2003.  The Veteran disagreed with the evaluation and 
subsequently perfected this appeal.  The Veteran essentially 
contends that the currently assigned evaluation does not 
adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the rating schedule, diabetes is evaluated as 
follows: requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet (20 percent); requiring 
insulin, restricted diet, and regulation of activities (40 
percent); requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated (60 
percent); and requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated 
(100 percent).  38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
term "regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."

The rating criteria for diabetes are successive and consideration 
of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 
Vet. App. 360, 366 (2007).  "Successive" rating criteria is 
where the evaluation for each higher disability rating includes 
the criteria of each lower disability rating, such that if a 
component is not met at any one level, the Veteran can only be 
rated at the level that does not require the missing component.  
Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

The Veteran underwent a VA examination in March 2004.  He was 
diagnosed with diabetes in August 2001.  He denied any 
hospitalizations for diabetes.  He reported frequent daily 
episodes of hyperglycemia and daily episodes of hypoglycemia 
manifested by tremors and diaphoresis.  Hyperglycemia was 
manifested by dry mouth and increased urination.  He had not been 
placed on any diet restrictions.  The Veteran's activities were 
restricted secondary to his back injury.  He was on oral 
medications and he was seen by his diabetic care provider 
previously every 3 to 6 months and just recently initiated care 
with the VA.  Diagnosis was diabetes mellitus type II, non-
insulin-dependent.  

The Veteran underwent a VA examination for coronary artery 
disease in April 2005.  Diagnoses included diabetes mellitus type 
II.  The examiner indicated that the last A1C was 5.2 percent, 
indicating excellent control.  

The Board has reviewed the extensive outpatient records contained 
in the claims file.  These records show treatment for multiple 
disabilities and indicate the Veteran is followed regularly for 
his diabetes.  In December 2004, the Veteran underwent a left 
adrenelectomy for pheochromocytoma.  Inpatient medications at 
that time included insulin.  It was noted, however, that when he 
was taking medications by mouth better, Metformin would be 
restarted.  Outpatient records do not show continued treatment 
with insulin, but rather indicate the Veteran's diabetes is 
treated with oral medication, which is periodically adjusted.  
Overall, the records suggest diabetes is fairly controlled.  

The Veteran most recently underwent a VA diabetes examination in 
May 2010.  The claims file was reviewed.  The Veteran denied any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, emergency room visits, or office visits.  He 
reported hypoglycemic reactions approximately 5 times per week.  
At the time of these reactions, he takes sugar or candy and the 
symptoms abate almost immediately.  He was advised to follow up 
with his primary care physician regarding the frequency of 
hypoglycemia so medications could be adjusted.  He checks his 
blood sugar twice a week.  The Veteran watches his carbohydrate 
intake to control his diabetes.  He denied any restrictions on 
his activities to control his diabetes.  He takes 2 oral 
hypoglycemic agents, but is not on insulin.  The examiner noted 
that in March 2010, the hemoglobin A1C was 6.3 and glucose was 
112.  

As noted, the Veteran does not require insulin.  Additionally, in 
considering whether the Veteran has regulation of activities as 
contemplated by the regulation, the Board acknowledges the 
argument presented in the October 2009 written brief 
presentation.  At that time, the representative argued that while 
a specific finding of restricted activity had not been noted, 
"consideration should be given to the fact that such a warning 
has basically been rendered moot because the veteran's pulmonary 
and orthopedic problems already limit his activities to the point 
that he is not otherwise able to engage in strenuous 
activities."  The representative argued that on a hypothetical 
basis, if the Veteran did not have pulmonary and joint 
conditions, he would likely be advised to restrict activities due 
to the severity of his diabetes.  

On review, the Veteran clearly has significant disabilities in 
addition to service-connected diabetes.  As discussed above, 
however, the overall evidence does not suggest the Veteran's 
diabetes is of such severity that avoidance of strenuous 
occupational and recreational activities is required.  

On review, the criteria for a 40 percent evaluation for diabetes 
are not met.  The competent evidence of record shows that the 
Veteran's diabetes does not require insulin, restricted diet, and 
regulation of activities.
 
At no time during the appeal period has the Veteran's diabetes 
been more than 20 percent disabling and staged ratings are not 
warranted.  See Fenderson.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
diabetes reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.




ORDER

For the period since December 18, 2003, entitlement to an 
evaluation greater than 20 percent for diabetes is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


